Case 1:18-cr-00243-LAK Document 109 Filed 05/03/19 Page 1 of 2

 

§§ 7ID lDELS Windels
l\/larx
MARX Lm`e&
3 Mitt€lidol‘f,l.LP windelsmarx.com
]effrey C. Hoffman
_2112}257'1018, l` / ` 156W@sr56¢1\streer |NewYOl-k,NYiooi<)
110 f‘“‘*“@‘““de 5‘““"'°°“‘ 1`.212.237.1000 | F. 212.262.1215

l\/lay 3, 2019
VIA ECF

Hon. Levvis A. Kaplan

United States District Judge

Daniel Patricl< Moynihan U.S. Courthouse
500 Pearl Street

NeW York, NY 10007-1312

Re: United States v. Ana'reea Dumitru, 18-c1'-243 (LAK)
Dear Judge Kaplan:

l am Writing to respectfully request the Court’s permission to file under seal a
psychologist’s report prepared in connection vvith l\/ls. Dumitru’s sentencing, presently scheduled
for Wednesday, May 8, 2019.

ln my letter of March 15"‘, 1 asked the Court to adjourn the sentencing date in order to
investigate a matter that had arisen during our preparation and Was relevant to l\/ls. Dumitru’s
sentencing On April 19th and 27“‘, a clinical psychologist, Ms. Silvia Dutchevici, MS, LCSW,
evaluated l\/ls. Dumitru at the l\/letropolitan Correctional Center in connection 'With that matter.
On Thursday, Ms. Dutchevici provided me With a preliminary report that contains sensitive and
highly personal information regarding 1\/1s. Dumitru’s family members, interpersonal
relationships and mental health. The privacy concerns implicated by disclosure of this
information outweigh the presumption in favor of public access to this report See U.S. v.
Amoa’eo, 71 F.3d 1044, 1051 (Zd Cir. 1995)(“family affairs, illnesses, embarrassing conduct vvith
no public ramifications . .vveigh more heavily against access than conduct affecting a substantial
portion of the public”).

1 anticipate receipt of Ms. Dutchevici’s final report by the end of this forthcoming
Weel<end. If, after reviewing the report, the Court does not believe that it should remain under

seal in its entirety, 1 ask permission to submit proposed redactions for the Court’s approval l
have communicated With AUSA Robert Sobelman and he does not object to this request

{11696441:1}

NI:`\X/YORK,N\’ l NE\V 13RUNS\X/1CK, Nj I M/\DlSON,N] 1 STAMFORD,CT

Case 1:18-cr-OO243-LAK Document 109 Filed 05/03/19 Page 2 of 2

WiNDELs miss
MARX . Ihfif:e:ldoi'f, u.l>

Hon. Lewis A. Kaplan
United States District Judge
l\/lay 3, 2019

Page 2

Thanl< you for your consideration
Respectfully submitted,
/s/Jeffrey C. l-loffman
Jeffrey C. l'loffman

ccc AUSA Robert B. Sobelman
AUSA Alison G. Moe
AUSA Nicholas Chiuchiolo

{1169644111}

